997 So. 2d 1163 (2008)
Manuel de Jesus CASTRO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2996.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Rehearing Denied January 5, 2009.
Manuel de Jesus Castro, in proper person.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before RAMIREZ, WELLS, and ROTHENBERG, JJ.
ROTHENBERG, J.
Manuel de Jesus Castro seeks review of the non-summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. After consideration of the record and briefs, we affirm as the trial court's findings are supported by competent, substantial evidence. See Kornegay v. State, 826 So. 2d 1081 (Fla. 1st DCA 2002) (holding that when reviewing the non-summary denial of *1164 a rule 3.850 motion, the appellate court must give deference to the trial court's finding of facts that are supported by competent, substantial evidence and review the findings of law de novo).
Affirmed.